Exhibit 1 News Release XOMA Announces New Audit Committee Member Berkeley, Calif. – April 1, 2008 XOMA Ltd. (Nasdaq: XOMA) announced today that XOMA’s Board of Directors has appointed Board member William K. Bowes, Jr. to its Audit Committee.The appointment follows the recent passing of James G. Andress, a member of XOMA’s Board of Directors and its Audit Committee. XOMA also noted that, on March 27, 2008, it received a letter from the Nasdaq Listing Qualifications Department indicating that, due to Mr. Andress’s passing, XOMA was not then in compliance with Nasdaq’s audit committee composition requirements (Marketplace Rule 4350), which require each listed issuer to have an audit committee of at least three independent members.However, as noted in the letter, Nasdaq provided XOMA a cure period until September 8, 2008 to demonstrate compliance with these requirements, and XOMA believes the actions announced today meet the Nasdaq requirements. About XOMA XOMA is a leader in the discovery, development and manufacture of therapeutic antibodies.
